UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 401 S. LASALLE ST. SUITE 1201 CHICAGO, IL 60605 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2010 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 100.32% Aerospace & Defense - 1.24% Ladish, Inc. (a) $ Teledyne Technologies, Inc. (a) Beverages - 0.98% Dr. Pepper Snapple Group, Inc. Building Products - 0.90% Quanex Building Products Corp. (b)(c) Capital Markets - 5.11% Artio Global Investments, Inc. Cohen & Steers, Inc. (c) Epoch Holding Corp. (c) Evercore Partners, Inc. Gamco Investors, Inc. (b)(c) Greenhill & Co, Inc. (c) Invesco Ltd. (c) Investment Technology Group, Inc. (a) Jefferies Group, Inc. (c) Legg Mason, Inc. Piper Jaffray Companies (a)(c) Pzena Investment Management, Inc. (a) SWS Group, Inc. Teton Advisors, Inc. (a)(c) Waddell & Reed Financial, Inc. Chemicals - 3.91% Arch Chemicals, Inc. Ashland, Inc. Koppers Holdings, Inc. (b) W.R. Grace & Co. (a) Zep, Inc. (b) Commercial Banks - 2.52% Danvers Bancorp, Inc. Iberiabank Corp. MB Financial, Inc. Wintrust Financial Corp. Commercial Services & Supplies - 0.74% Covanta Holding Corp. (a) Standard Parking Corp. (a) Computers & Peripherals - 0.42% NCR Corp. (a)(c) Construction & Engineering - 6.05% AECOM Technology Corp. (a) Chicago Bridge & Iron Co. (a) Foster Wheeler AG (a) Granite Construction, Inc. (c) Layne Christensen Co. (a)(b) Quanta Services, Inc. (a)(c) Shaw Group, Inc. (a) URS Corp. (a) Construction Materials - 0.87% Texas Industries, Inc. (c) Containers & Packaging - 0.31% Bemis, Inc. Diversified Consumer Services - 0.18% Mac-Gray Corp. Diversified Financial Services - 1.35% MarketAxess Holdings, Inc. (c) PHH Corp. (a) Electric Utilities - 1.77% ITC Holdings Corp. Westar Energy, Inc. Electrical Equipment - 3.52% Acuity Brands, Inc. (c) AZZ, Inc. (b) General Cable Corp. (a)(c) Regal Beloit Corp. Energy Equipment & Services - 3.92% Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a)(c) Exterran Holdings, Inc. (a)(c) Lufkin Industries, Inc. (c) Natural Gas Services Group, Inc. (a)(b) Willbros Group, Inc. (a) Food Products - 4.65% Flowers Foods, Inc. (c) The J.M. Smucker Co. Lance, Inc. Ralcorp Holdings, Inc. (a) Tootsie Roll Industries, Inc. (c) TreeHouse Foods, Inc. (a) Gas Utilities - 0.46% South Jersey Industries, Inc. Health Care Equipment & Supplies - 1.76% Carefusion Corp. (a) Hill-Rom Holdings, Inc. Health Care Providers & Services - 2.91% AmerisourceBergen Corp. (c) Emeritus Corp. (a)(c) Patterson Companies, Inc. (c) Pharmerica Corp. (a)(b) Hotels, Restaurants & Leisure - 4.67% Denny's Corp. (a)(b)(c) DineEquity, Inc. (a)(b)(c) Gaylord Entertainment Co. (a)(c) Marcus Corp. (b) Orient-Express Hotels Ltd. (a)(c) Vail Resorts, Inc. (a)(c) Wyndham Worldwide Corp. Household Durables - 1.20% D.R. Horton, Inc. Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Industrial Conglomerates - 0.85% McDermott International, Inc. (a) Insurance - 4.41% Hanover Insurance Group, Inc. (c) HCC Insurance Holdings, Inc. Meadowbrook Insurance Group, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 1.76% Broadridge Financial Solutions, Inc. Corelogic, Inc. Wright Express Corp. (a) Machinery - 18.36% Ampco-Pittsburgh Corp. (b) Bucyrus International, Inc. (c) CIRCOR International, Inc. (b) Colfax Corp. (a)(b) EnPro Industries, Inc. (a)(b) Federal Signal Corp. Flowserve Corp. (c) Gardner Denver, Inc. (c) Greenbrier Companies, Inc. (a)(b) John Bean Technologies Corp. Joy Global, Inc. Kaydon Corp. LB Foster Co. (a)(b) Mueller Water Products, Inc. RBC Bearings, Inc. (a)(b) Robbins & Myers, Inc. Sun Hydraulics Corp. (b)(c) Tennant Co. (b) Terex Corp. (a) Titan International, Inc. (b)(c) Trinity Industries, Inc. (c) Valmont Industries, Inc. Wabtec Corp. Watts Water Technologies, Inc. - Class A Media - 0.34% Madison Square Garden, Inc. (a) Metals & Mining - 4.32% AMCOL International Corp. (c) Brush Engineered Materials, Inc. (a)(b) Haynes International, Inc. (b) Kaiser Aluminum Corp. Universal Stainless & Alloy Products, Inc. (a)(b) Walter Energy, Inc. Multiline Retail - 0.44% Saks, Inc. (a)(c) Multi-Utilities - 0.34% Vectren Corp. Oil, Gas & Consumable Fuels - 6.19% Alpha Natural Resources, Inc. (a) Berry Petroleum Co. Carrizo Oil & Co, Inc. (a) Comstock Resources, Inc. (a) Contango Oil & Gas Company (a) Continental Resources, Inc. (a)(c) Exco Resources, Inc. Petrohawk Energy Corp. (a) Range Resources Corp. Paper & Forest Products - 1.75% Clearwater Paper Corp. (a) Deltic Timber Corp. (c) Neenah Paper, Inc. (b) Wausau Paper Corp. (a) Personal Products - 0.45% NBTY, Inc. (a) Pharmaceuticals - 0.85% Perrigo Co. Professional Services - 0.08% GP Strategies Corp. (a) Real Estate Investment Trusts (REITs) - 0.45% Walter Investment Management Corp. Real Estate Management & Development - 0.62% Forestar Group, Inc. (a) Road & Rail - 3.33% Amerco (a) Genesee & Wyoming, Inc. (a) Kansas City Southern (a) Providence & Worcester Railroad Co. RailAmerica, Inc. (a) Specialty Retail - 1.74% Midas Group, Inc. (a)(b) PetSmart, Inc. Sally Beauty Holdings, Inc. (a)(c) Stage Stores, Inc. Textiles, Apparel & Luxury Goods - 0.96% Maidenform Brands, Inc. (a)(b) Thrifts & Mortgage Finance - 3.00% BankFinancial Corp. Beneficial Mutual Bancorp, Inc. (a) Brookline Bancorp, Inc. First Niagara Financial Group, Inc. Home Federal Bancorp, Inc. (b) NewAlliance Bancshares, Inc. Oritani Financial Corp. (c) Provident Financial Services, Inc. Westfield Financial, Inc. (b) ViewPoint Financial Group, Inc. Trading Companies & Distributors - 0.64% Kaman Corp. Total Common Stocks (Cost $4,090,017,465) $ Principal Amount INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LENDING - 2.16% $ 76,886,000 Credit Suisse First Boston Repurchase Agreement, (Dated 06/30/2010), 0.84%, due 07/01/2010, (Repurchased proceeds $76,887,778); [Collateralized by $78,425,533, in various Fannie Mae Pools with interest rates from 4.50% to 7.50% and maturity date ranges of 03/01/13 to 6/01/36 (Market Value $78,103,057)] $ Shares Goldman Sachs Financial Square Money Market Fund, 0.18% DWS Money Market Fund - Institutional Series, 0.19% HSBC Investment Prime Money Market Fund, 0.20% JPMorgan Prime Money Market Fund, 0.17% Total Investments Purchased With Cash Proceeds From Securities Lending (Cost $81,506,305) $ SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Government Portfolio, 0.040% $ Total Short Term Investments (Cost $671) $ Total Investments(Cost $4,171,524,441) - 102.48% $ Liabilities in Excess of Other Assets - (2.48)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. (b) Affiliated issuer. See Note 2 in the Notes to the Schedule of Investments (c) All or a portion of security is out on loan.See Note 1 in the Notes to the Schedule of Investments. The accompanying notes are an integral part of these Schedule of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.02% Beverages - 1.09% Dr. Pepper Snapple Group, Inc. $ Building Products - 0.81% Owens Corning (a) Capital Markets - 6.08% Duff & Phelps Corp. - Class A Epoch Holding Corp. Lazard Ltd. Legg Mason, Inc. Pzena Investment Management, Inc. (a) Safeguard Scientifics, Inc. (a) Stifel Financial Corp. (a) Chemicals - 4.91% Ashland, Inc. FMC Corp. Solutia, Inc. (a) W.R. Grace & Co. (a) Zep, Inc. Commercial Banks - 1.07% CIT Group, Inc. (a) Commercial Services & Supplies - 0.72% Covanta Holding Corp. (a) Computers & Peripherals - 1.77% NCR Corp. (a) Teradata Corp. (a) Construction & Engineering - 5.13% AECOM Technology Corp. (a) Chicago Bridge & Iron Co. (a) Foster Wheeler AG (a) Granite Construction, Inc. Quanta Services, Inc. (a) Shaw Group, Inc. (a) Construction Materials - 1.61% Martin Marietta Materials, Inc. Texas Industries, Inc. Consumer Finance - 1.06% Discover Financial Services Containers & Packaging - 1.52% AptarGroup, Inc. Bemis, Inc. Diversified Financial Services - 1.84% CME Group, Inc. PHH Corp. (a) Electric Utilities - 0.89% ITC Holdings Corp. Electrical Equipment - 1.49% Acuity Brands, Inc. Thomas & Betts Corp. (a) Energy Equipment & Services - 3.51% Dril-Quip, Inc. (a) Exterran Holdings, Inc. (a) Halliburton Co. Willbros Group, Inc. (a) Gas Utilities - 1.05% National Fuel Gas Co. Health Care Equipment & Supplies - 1.67% Carefusion Corp. (a) Covidien Plc Health Care Providers & Services - 3.47% Accretive Health, Inc. (a) AmerisourceBergen Corp. Cardinal Health, Inc. Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 4.94% Denny's Corp. (a) DineEquity, Inc. (a) Gaylord Entertainment Co. (a) MGM Resorts International (a) Orient-Express Hotels Ltd. (a) Vail Resorts, Inc. (a) Household Durables - 4.06% D.R. Horton, Inc. Jarden Corp. National Presto Industries, Inc. Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Household Products - 1.68% Cellu Tissue Holdings, Inc. (a) Orchids Paper Products Co. (a) Industrial Conglomerates - 0.94% McDermott International, Inc. (a) Insurance - 3.21% Arthur J. Gallagher & Co. CNO Financial Group, Inc. (a) Genworth Financial, Inc. (a) PartnerRe Ltd. IT Services - 2.11% Broadridge Financial Solutions, Inc. Corelogic, Inc. Machinery - 13.08% Bucyrus International, Inc. Colfax Corp. (a) EnPro Industries, Inc. (a) Federal Signal Corp. Flowserve Corp. Greenbrier Companies, Inc. (a) Harsco Corp. John Bean Technologies Corp. Joy Global, Inc. LB Foster Co. (a) Manitowoc, Inc. Mueller Water Products, Inc. Tennant Co. Terex Corp. (a) Titan International, Inc. Trinity Industries, Inc. Media - 1.78% Belo Corp. (a) Madison Square Garden, Inc. (a) Metals & Mining - 1.77% Kaiser Aluminum Corp. Walter Energy, Inc. Multiline Retail - 0.75% Saks, Inc. (a) Multi-Utilities - 0.82% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 5.57% Consol Energy, Inc. Continental Resources, Inc. (a) Exco Resources, Inc. Oasis Petroleum, Inc. (a) Petrohawk Energy Corp. (a) Resolute Energy Corp. (a) Paper & Forest Products - 1.26% Clearwater Paper Corp. (a) Personal Products - 0.96% NBTY, Inc. (a) Pharmaceuticals - 1.32% Perrigo Co. Real Estate Investment Trusts (REITs) - 1.33% Walter Investment Management Corp. Real Estate Management & Development - 0.95% Forestar Group, Inc. (a) Road & Rail - 2.72% Genesee & Wyoming, Inc. (a) Kansas City Southern (a) RailAmerica, Inc. (a) Software - 0.99% Intuit, Inc. (a) Specialty Retail - 2.71% Foot Locker, Inc. PetSmart, Inc. Radioshack Corp. Thrifts & Mortgage Finance - 3.88% First Niagara Financial Group, Inc. MGIC Investment Corp. (a) Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. Water Utilities - 0.50% American Water Works Co., Inc. Total Common Stocks (Cost $70,075,982) $ EXCHANGE TRADED FUNDS - 0.87% Banks - 0.87% SPDR KBW Regional Banking ETF $ Total Exchange Traded Funds (Cost $630,665) $ WARRANTS - 1.96% Contracts Diversified Financial Services - 1.96% Bank of America Corp. Expiration: January 16, 2019, Excercise Price: $13.30 (a) $ JPMorgan Chase & Co. Expiration: October 28, 2018, Excercise Price: $42.42 (a) Total Warrants (Cost $1,663,321) $ SHORT TERM INVESTMENTS - 0.63% Shares Money Market Funds - 0.63% Fidelity Government Portfolio, 0.04% $ Total Short Term Investments (Cost $468,163) $ Total Investments(Cost $72,838,131) - 100.48% $ Liabilities in Excess of Other Assets - (0.48)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. The accompanying notes are an integral part of these Schedule of Investments. Keeley Mid Cap Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 100.05% Aerospace & Defense - 2.20% ITT Corp. $ Beverages - 2.30% Dr. Pepper Snapple Group, Inc. Capital Markets - 8.07% Ameriprise Financial, Inc. Invesco Ltd. Lazard Ltd. Legg Mason, Inc. Chemicals - 4.27% Ashland, Inc. FMC Corp. Commercial Banks - 3.76% BOK Financial Corp. CIT Group, Inc. (a) Construction & Engineering - 3.98% Quanta Services, Inc. (a) Shaw Group, Inc. (a) Construction Materials - 2.08% Martin Marietta Materials, Inc. Consumer Finance - 1.49% Discover Financial Services Diversified Financial Services - 3.58% CME Group, Inc. Leucadia National Corp. (a) Electric Utilities - 1.53% ITC Holdings Corp. Energy Equipment & Services - 4.23% FMC Technologies, Inc. (a) Unit Corp. (a) Food Products - 1.62% Ralcorp Holdings, Inc. (a) Gas Utilities - 5.07% National Fuel Gas Co. Questar Corp. Health Care Equipment & Supplies - 1.02% Dentsply International, Inc. Health Care Providers & Services - 5.68% AmerisourceBergen Corp. Cardinal Health, Inc. Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 3.24% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 2.44% D.R. Horton, Inc. Toll Brothers, Inc. (a) Industrial Conglomerates - 1.35% McDermott International, Inc. (a) Insurance - 7.27% Genworth Financial, Inc. (a) HCC Insurance Holdings, Inc. PartnerRe Ltd. W.R. Berkley Corp. IT Services - 8.06% Broadridge Financial Solutions, Inc. Corelogic, Inc. Fidelity National Information Services, Inc. Lender Processing Services, Inc. Machinery - 4.13% Ingersoll-Rand Plc Joy Global, Inc. Metals & Mining - 1.58% Walter Energy, Inc. Multiline Retail - 2.14% Dollar Tree, Inc. (a) Multi-Utilities - 1.88% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 4.16% Consol Energy, Inc. Petrohawk Energy Corp. (a) Range Resources Corp. Personal Products - 1.78% NBTY, Inc. (a) Pharmaceuticals - 2.22% Perrigo Co. Road & Rail - 2.32% Kansas City Southern (a) Specialty Retail - 3.61% Advance Auto Parts, Inc. PetSmart, Inc. Textiles, Apparel & Luxury Goods - 1.18% Hanesbrands, Inc. (a) Water Utilities - 1.81% American Water Works Co., Inc. Total Common Stocks (Cost $52,516,094) $ SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Government Portfolio, 0.040% $ Total Short Term Investments (Cost $173) $ Total Investments(Cost $52,516,267) - 100.05% $ Liabilities in Excess of Other Assets - (0.05)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. The accompanying notes are an integral part of these Schedule of Investments. Keeley All Cap Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.19% Aerospace & Defense - 1.31% ITT Corp. $ Beverages - 2.07% Dr. Pepper Snapple Group, Inc. Building Products - 1.07% Owens Corning (a) Capital Markets - 7.00% Epoch Holding Corp. Invesco Ltd. Legg Mason, Inc. Pzena Investment Management, Inc. (a) Stifel Financial Corp. (a) Chemicals - 5.51% Ashland, Inc. FMC Corp. Koppers Holdings, Inc. Zep, Inc. Commercial Banks - 1.58% CIT Group, Inc. (a) Computers & Peripherals - 2.85% NCR Corp. (a) Teradata Corp. (a) Construction & Engineering - 6.40% AECOM Technology Corp. (a) Chicago Bridge & Iron Co. (a) Foster Wheeler AG (a) Quanta Services, Inc. (a) Shaw Group, Inc. (a) Construction Materials - 2.31% Martin Marietta Materials, Inc. Texas Industries, Inc. Electrical Equipment - 2.79% Acuity Brands, Inc. Regal Beloit Corp. Energy Equipment & Services - 1.38% Dril-Quip, Inc. (a) Gas Utilities - 1.40% National Fuel Gas Co. Health Care Equipment & Supplies - 2.46% Carefusion Corp. (a) Covidien Plc Health Care Providers & Services - 4.86% AmerisourceBergen Corp. Cardinal Health, Inc. Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 5.20% DineEquity, Inc. (a) MGM Resorts International (a) Orient-Express Hotels Ltd. (a) Wyndham Worldwide Corp. Household Durables - 3.59% D.R. Horton, Inc. Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Household Products - 1.82% Cellu Tissue Holdings, Inc. (a) Orchids Paper Products Co. (a) Industrial Conglomerates - 2.95% McDermott International, Inc. (a) Tyco International Ltd. Insurance - 3.24% Ace Ltd. PartnerRe Ltd. W.R. Berkley Corp. IT Services - 3.10% Broadridge Financial Solutions, Inc. Corelogic, Inc. Machinery - 4.27% Flowserve Corp. Joy Global, Inc. LB Foster Co. (a) Mueller Water Products, Inc. Media - 0.97% Madison Square Garden, Inc. (a) Metals & Mining - 3.71% AMCOL International Corp. Kaiser Aluminum Corp. Walter Energy, Inc. Multiline Retail - 2.14% Dillards, Inc. Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 8.35% Continental Resources, Inc. (a) Encana Corp. Exco Resources, Inc. Petrohawk Energy Corp. (a) Range Resources Corp. Williams Companies, Inc. Paper & Forest Products - 1.63% Clearwater Paper Corp. (a) Personal Products - 1.29% NBTY, Inc. (a) Pharmaceuticals - 1.50% Perrigo Co. Real Estate Investment Trusts (REITs) - 1.74% Walter Investment Management Corp. Real Estate Management & Development - 1.65% Forestar Group, Inc. (a) Road & Rail - 3.62% Genesee & Wyoming, Inc. (a) Union Pacific Corp. Specialty Retail - 3.03% PetSmart, Inc. Sally Beauty Holdings, Inc. (a) Thrifts & Mortgage Finance - 0.80% Northwest Bancshares, Inc. Water Utilities - 0.60% American Water Works Co., Inc. Total Common Stocks (Cost $63,877,109) $ WARRANTS - 2.16% Contracts Diversified Financial Services - 2.16% Bank of America Corp. Expiration: January 16, 2019, Excercise Price: $13.30 (a) $ JPMorgan Chase & Co. Expiration: October 28, 2018, Excercise Price: $42.42 (a) Total Warrants (Cost $1,703,084) $ SHORT TERM INVESTMENTS - 0.00% Shares Money Market Funds - 0.00% 41 Fidelity Government Portfolio, 0.040% $ 41 Total Short Term Investments (Cost $41) $ 41 Total Investments(Cost $65,580,234) - 100.35% $ Liabilities in Excess of Other Assets - (0.35)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. The accompanying notes are an integral part of these Schedule of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 95.83% Capital Markets - 4.76% Artio Global Investments, Inc. $ Epoch Holding Corp. SWS Group, Inc. Arlington Asset Investment Corp. Chemicals - 5.47% Arch Chemicals, Inc. Balchem Corp. Hawkins, Inc. RPM International, Inc. Scotts Miracle-Gro Co. Commercial Banks - 4.95% BancorpSouth, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Iberiabank Corp. Commercial Services & Supplies - 0.98% Deluxe Corp. Communications Equipment - 2.46% Adtran, Inc. Communications Systems, Inc. Consumer Finance - 1.43% Cash America International, Inc. Containers & Packaging - 2.20% Bemis, Inc. Rock-Tenn Co. Electric Utilities - 3.78% Allete, Inc. ITC Holdings Corp. Westar Energy, Inc. Electrical Equipment - 1.01% Regal Beloit Corp. Electronic Equipment, Instruments & Components - 1.15% MTS Systems Corp. Energy Equipment & Services - 2.70% Carbo Ceramics, Inc. Lufkin Industries, Inc. Food & Staples Retailing - 1.07% PriceSmart, Inc. Food Products - 2.20% B & G Foods, Inc. Cal Maine Foods, Inc. Gas Utilities - 1.53% South Jersey Industries, Inc. Health Care Equipment & Supplies - 3.77% Cantel Medical Corp. Hill-Rom Holdings, Inc. Meridian Bioscience, Inc. Health Care Providers & Services - 0.83% Owens & Minor, Inc. Hotels, Restaurants & Leisure - 1.62% Marcus Corp. Wyndham Worldwide Corp. Insurance - 7.57% Arthur J. Gallagher & Co. Eastern Insurance Holdings, Inc. Hanover Insurance Group, Inc. Meadowbrook Insurance Group, Inc. Protective Life Corp. Reinsurance Group of America, Inc. IT Services - 0.80% Total System Services, Inc. Machinery - 9.47% Federal Signal Corp. Harsco Corp. John Bean Technologies Corp. Snap-On, Inc. Tennant Co. Timken Co. Titan International, Inc. Trinity Industries, Inc. Media - 3.11% Arbitron, Inc. World Wrestling Entertainment, Inc. Multiline Retail - 0.73% Dillards, Inc. Multi-Utilities - 2.35% Northwestern Corp. OGE Energy Corp. Oil, Gas & Consumable Fuels - 3.63% Berry Petroleum Co. Nordic American Tanker Shipping Ltd. World Fuel Services, Corp. Paper & Forest Products - 1.58% Neenah Paper, Inc. Pharmaceuticals - 0.95% Perrigo Co. Professional Services - 1.71% Diamond Management & Technology Consultants, Inc. Real Estate Investment Trusts (REITs) - 6.19% American Campus Communities, Inc. Equity Lifestyle Properties, Inc. Healthcare Realty Trust, Inc. Medical Properties Trust, Inc. Walter Investment Management Corp. Software - 0.96% Jack Henry & Associates, Inc. Specialty Retail - 3.49% Aaron's, Inc. Foot Locker, Inc. PetSmart, Inc. Stage Stores, Inc. Textiles, Apparel & Luxury Goods - 1.14% R.G. Barry Corp. Thrifts & Mortgage Finance - 4.66% Beneficial Mutual Bancorp, Inc. (a) Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. Westfield Financial, Inc. Trading Companies & Distributors - 4.37% Kaman Corp. MSC Industrial Direct Co. Textainer Group Holdings Ltd. Water Utilities - 1.21% Aqua America, Inc. Total Common Stocks (Cost $13,321,146) $ EXCHANGE TRADED FUNDS - 2.70% Funds, Trusts & Other Financial Vehicles - 2.70% iShares Russell 2000 Value Index Fund $ Total Exchange Traded Funds (Cost $417,666) $ SHORT TERM INVESTMENTS - 1.19% Money Market Funds - 1.19% Fidelity Government Portfolio, 0.040% $ Total Short Term Investment (Cost $170,529) $ Total Investments(Cost $13,909,341) - 99.72% $ Other Assets in Excess of Liabilities - 0.28% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. The accompanying notes are an integral part of these Schedule of Investments. Keeley Alternative Value Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 82.98% Beverages - 1.37% Dr. Pepper Snapple Group, Inc. $ Building Products - 0.92% Owens Corning (a) Capital Markets - 4.25% Epoch Holding Corp. Invesco Ltd. Legg Mason, Inc. Pzena Investment Management, Inc. (a) Safeguard Scientifics, Inc. (a) Chemicals - 4.26% Arch Chemicals, Inc. Ashland, Inc. Solutia, Inc. (a) W.R. Grace & Co. (a) Zep, Inc. Commercial Banks - 0.72% CIT Group, Inc. (a) Computers & Peripherals - 1.70% NCR Corp. (a) Teradata Corp. (a) Construction & Engineering - 3.04% AECOM Technology Corp. (a) Chicago Bridge & Iron Co. (a) Foster Wheeler AG (a) Shaw Group, Inc. (a) Construction Materials - 0.68% Texas Industries, Inc. Consumer Finance - 0.81% Discover Financial Services Containers & Packaging - 2.33% Bemis, Inc. Temple-Inland, Inc. Diversified Financial Services - 1.76% CME Group, Inc. PHH Corp. (a) Electric Utilities - 0.82% ITC Holdings Corp. Electrical Equipment - 1.41% Acuity Brands, Inc. Thomas & Betts Corp. (a) Energy Equipment & Services - 2.41% Dril-Quip, Inc. (a) FMC Technologies, Inc. (a) Willbros Group, Inc. (a) Food Products - 1.58% Flowers Foods, Inc. Ralcorp Holdings, Inc. (a) Gas Utilities - 0.80% National Fuel Gas Co. Health Care Equipment & Supplies - 1.62% Carefusion Corp. (a) Hill-Rom Holdings, Inc. Health Care Providers & Services - 3.19% Accretive Health, Inc. (a) AmerisourceBergen Corp. Pharmerica Corp. (a) Hotels, Restaurants & Leisure - 5.40% Denny's Corp. (a) DineEquity, Inc. (a) Gaylord Entertainment Co. (a) MGM Resorts International (a) Orient-Express Hotels Ltd. (a) Vail Resorts, Inc. (a) Wyndham Worldwide Corp. Household Durables - 2.87% D.R. Horton, Inc. Jarden Corp. Pulte Group, Inc. (a) Toll Brothers, Inc. (a) Household Products - 1.52% Cellu Tissue Holdings, Inc. (a) Orchids Paper Products Co. (a) Industrial Conglomerates - 0.87% McDermott International, Inc. (a) Insurance - 2.17% CNO Financial Group, Inc. (a) Genworth Financial, Inc. (a) HCC Insurance Holdings, Inc. IT Services - 3.40% Broadridge Financial Solutions, Inc. Corelogic, Inc. Wright Express Corp. (a) Machinery - 11.21% Bucyrus International, Inc. Federal Signal Corp. Flowserve Corp. Greenbrier Companies, Inc. (a) John Bean Technologies Corp. Joy Global, Inc. LB Foster Co. (a) Manitowoc, Inc. Mueller Water Products, Inc. Tennant Co. Terex Corp. (a) Timken Co. Trinity Industries, Inc. Wabtec Corp. Media - 1.39% Belo Corp. (a) Madison Square Garden, Inc. (a) Metals & Mining - 1.85% AMCOL International Corp. Walter Energy, Inc. Oil, Gas & Consumable Fuels - 5.46% Continental Resources, Inc. (a) Exco Resources, Inc. Oasis Petroleum, Inc. (a) Petrohawk Energy Corp. (a) Range Resources Corp. Resolute Energy Corp. (a) Paper & Forest Products - 1.70% Clearwater Paper Corp. (a) Deltic Timber Corp. Personal Products - 0.79% NBTY, Inc. (a) Pharmaceuticals - 1.28% Perrigo Co. Real Estate Investment Trusts (REITs) - 1.06% Walter Investment Management Corp. Real Estate Management & Development - 0.83% Forestar Group, Inc. (a) Road & Rail - 3.58% Amerco (a) Genesee & Wyoming, Inc. (a) Kansas City Southern (a) RailAmerica, Inc. (a) Specialty Retail - 2.17% Foot Locker, Inc. PetSmart, Inc. Radioshack Corp. Thrifts & Mortgage Finance - 1.76% Home Federal Bancorp, Inc. MGIC Investment Corp. (a) Oritani Financial Corp. Total Common Stocks (Cost $25,537,990) $ EXCHANGE TRADED FUNDS - 2.81% Banks - 0.71% SPDR KBW Regional Banking ETF $ Energy - 1.10% Energy Select Sector SPDR Fund Consumer Durables & Apparel - 1.00% SPDR S&P Homebuilders ETF Total Exchange Traded Funds (Cost $887,214) $ Contracts WARRANTS - 1.15% Diversified Financial Services - 1.15% Bank of America Corp. Expiration: January 16, 2019, Excercise Price: $13.30 (a) $ JPMorgan Chase & Co. Expiration: October 28, 2018, Excercise Price: $42.42 (a) Total Warrants (Cost $382,450) $ Shares SHORT TERM INVESTMENTS - 0.54% Money Market Funds - 0.54% Fidelity Government Portfolio, 0.040% $ Total Short Term Investments (Cost $140,446) $ Total Investments(Cost $26,948,100) - 87.48% $ Other Assets in Excess of Liabilities - 12.52% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non Income Producing. The accompanying notes are an integral part of these Schedule of Investments. Schedule of Open Futures Contracts Cumulative Appreciation (Depreciation) Number of Contracts Purchased / (Sold) Settlement Month Principal Amount Description Value Russell 2000 Index Mini Futures September 2010 S&P 500 Index Mini Futures September 2010 Keeley Funds, Inc. Notes to Schedule of Investments June 30, 2010 (Unaudited) 1)Securities Lending The series of Keeley Funds, Inc. (the “Funds”) may lend their portfolio securities to banks, brokers and dealers.Lending Funds’ securities exposes the Funds to risks such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral, (iii) the Funds may experience delays in recovery of the loaned securities or delays in access to collateral, or (iv) the Funds may experience losses related to the reinvestment of collateral.To minimize certain of these risks, the borrower must agree to maintain collateral with the Funds’ custodian, marked to market daily, in the form of cash and/or U.S. government obligations, an amount at least equal to 100% of the market value of the loaned securities.As of June 30, 2010, only KEELEY Small Cap Value Fund (“KSCVF”) had securities on loan and those loaned securities had a market value of $76,096,907 and KSCVF received cash collateral for the loan of $81,506,305.The cash collateral is marked to market on a nightly basis to stay above the collateralization thresholds agreed by the Board. 2)Transactions with Affiliates The following issuers are affiliated with KSCVF; that is, KSCVF held 5% or more of the outstanding voting securities during the period from October 1, 2009 through June 30, 2010.As defined in Section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Share Balance Share Balance Dividend Value Issuer Name At October 1, 2009 Additions Reductions At June 30, 2010 Income At June 30, 2010 AMCOL International Corp. (1) - Ampco-Pittsburgh Corp. - - Arch Chemicals, Inc. (1) - AZZ, Inc. - Brush Engineered Materials, Inc. - - Carmike Cinemas, Inc. (1) - CIRCOR International, Inc. - Colfax Corp. - - - Denny's Corp. - - DineEquity, Inc. - EnPro Industries, Inc. - - Federal Signal Corp. (1) - Gamco Investors, Inc. - - Greenbrier Companies, Inc. - Haynes International, Inc. - Home Federal Bancorp, Inc. - - Integrated Electrical Services, Inc. (1) - Koppers Holdings, Inc. - LB Foster Co. - - Ladish, Inc. (1) - - Layne Christensen Co. - - Maidenform Brands, Inc. - - Marcus Corp. - Midas, Inc. - - Natural Gas Services Group, Inc. - - Neenah Paper, Inc. - Pharmerica Corp. - - Quanex Building Products Corp. - RBC Bearings, Inc. - - Robbins & Myers, Inc. (1) - Stage Stores, Inc. (1) - Sun Hydraulics, Inc. - Tennant Co. - Titan International, Inc. - Universal Stainless & Alloy Products, Inc. - - Walter Investment Management Corp. (1) Watts Water Technologies, Inc. - Class A (1) - Westfield Financial, Inc. - Zep, Inc. - $ 10,984,708 (1)Issuer was not an affiliate as of June 30, 2010. 3)Significant Accounting Policies The Funds have performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Funds’ investments.These inputs are summarized in the following three broad categories: · Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. · Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. KEELEY Small Cap Value Fund Level 1 Level 2 Level 3 Total Equity Industrials $- $- Financials - - Materials - - Energy - - Consumer Discretionary - - Consumer Staples - - Health Care - - Utilities - - InformationTechnology - - Total Equity $- $- Short-Term Investments $- Total Investments in Securities $- KEELEY Small Div Value Fund Level 1 Level 2 Level 3 Total Equity Financials $- $- Industrials - - Consumer Discretionary - - Materials - - Utilities - - Energy - - Health Care - - Information Technology - - Consumer Staples - - Total Equity $- $- Short-Term Investments $- $- Total Investments in Securities $- $- KEELEY Small-Mid Cap Value Fund Level 1 Level 2 Level 3 Total Equity Industrials $- $- Financials - - Consumer Discretionary - - Materials - - Energy - - Health Care - - Information Technology - - Consumer Staples - - Utilities - - Total Equity $- $- Warrants $- $- Short-Term Investments $- $- Total Investments in Securities $- $- KEELEY Mid Cap Value Fund Level 1 Level 2 Level 3 Total Equity Financials $- $- Industrials - - Consumer Discretionary - - Utilities - - Health Care - - Energy - - Information Technology - - Materials - - Consumer Staples - - Total Equity $- $- Short-Term Investments $- $- Total Investments in Securities $- $- KEELEY All Cap Value Fund Level 1 Level 2 Level 3 Total Equity Industrials $- $- Financials - - Consumer Discretionary - - Materials - - Energy - - Health Care - - Information Technology - - Consumer Staples - - Utilities - - Total Equity $- $- Warrants $- $- Short-Term Investments $- $- Total Investments in Securities $- $- KEELEY Alternative Value Fund Level 1 Level 2 Level 3 Total Equity Industrials $- $- Financials - - Consumer Discretionary - - Materials - - Energy - - Health Care - - Consumer Staples - - Information Technology - - Utilities - - Total Equity $- $- Warrants $- $- Short-Term Investments $- $- Total Investments in Securities $- $- Other Financial Instruments* Futures $- $- * Other financial instrument are derivative instruments not reflected in the Schedule of Investments, such as futures, forwards, swaps contracts, and written options.Futures, forwards, and swap contracts are valued at the unrealized appreciation/(depreciation) on the instrument while written options are valued at market value. 4)Federal Tax Information The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows:1 KEELEY Small Cap Value Fund KEELEY Mid Cap Value Fund KEELEY All Cap Value Fund KEELEY Small- Mid Cap Value Fund KEELEY Small Cap Dividend Value Fund KEELEY Alternative Value Fund Cost of Investments $ 4,171,524,441 Gross unrealized appreciation on investments Gross unrealized depreciation on investments Gross unrealized appreciation on futures - Gross unrealized depreciation on futures - Net unrealized appreciation/(depreciation) 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal tax information, please refer to the Notes to the Financial Statements section in the Funds’ most recent annual or semi-annual report. 5)Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. Futures Contracts -The Funds may enter into futures contracts to the extent permitted by its investment polices and objectives. Upon entering into a futures contract, the Funds are required to deposit cash or pledge securities as initial margin. Additional securities are also segregated up to the current market value of the futures contracts. Subsequent payments, which are dependent on the daily fluctuations in the value of the underlying instrument, are made or received by the Funds each day (daily variation margin) and are recorded as unrealized gains or losses until the contracts are closed. When the contracts are closed, the Funds records a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transactions and the Funds’ basis in the contracts. The Funds enter into such contracts typically to hedge a portion of their portfolio. Risks of entering into futures contracts for hedging purposes include the possibility that a change in the value of the contract may not correlate with the changes in the value of the investments hedged.In addition, the purchase of a futures contract involves the risk that the Funds could lose more than the original margin deposit and subsequent payments required for a futures transaction. The KEELEY Small Cap Value Fund, KEELEY Small Cap Dividend Value Fund, KEELEY Small-Mid Cap Value Fund, KEELEY Mid Cap Value Fund, and KEELEY All Cap Value Fund did not enter into any futures contracts during the period ended June 30, 2010.However, the KEELEY Alternative Value Fund had an average monthly short notional amount of $12,947,507 for the period ended June 30, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Keeley Funds, Inc. By (Signature and Title)/s/John L. Keeley, Jr. John L. Keeley, Jr., President DateAugust 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ John L. Keeley, Jr John L. Keeley, Jr., President DateAugust 20, 2010 By (Signature and Title)*/s/Robert Kurinsky Robert Kurinsky, Treasurer DateAugust 20, 2010 * Print the name and title of each signing officer under his or her signature.
